Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed method are indefinitely defined as it is unclear what is afforded by and what is excluded by the recitation “mimicking, by the second replaceable light source module, emission properties of light provided…”
Examiner notes pars. [0100,0112] and wherein “mimic” refers to the fact that the emission properties of the at least one second light source module resemble the emission properties of the at least one first light source module in one or more relevant frequency bands.
However, the disclosure with respect to “relevant frequency bands” is drawn to an intended use and vague disclosure to “…a frequency band used by the analytical instrument for analysis.”   Further confounding what bands are afforded and excluded, it 
Further, the present claims do not set forth an analytical frequency band that is being actively applied, nor an analysis being carried out in a particular manner.
Additionally, it is discussed that emission properties extend beyond relevant frequency bands for the intended use of analyses, and also includes those other parameters discussed in the latter portion of par. [0112].
By this, it is unclear what deviations are allowed and remain to constitute “mimicking” as this terminology has been indefinitely defined in setting forth clear metes and bounds.  
For example, what is the overlap required between the various properties?  I.e. do they both have to emit in the visible range?  A particular portion of the visible range?  What sort of gap in a non-overlapping correspondence is afforded while still providing to “mimic”?  This is similarly seen with the other properties discussed throughout the claims.
Clarification is required with respect to light source modules and their contained functionalities/properties which provide to read on “mimicking” the replaced first modular light source.   


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 presents further limitations to the spectral emission properties, wherein the choosing of spectral emission properties from claim 2 is not necessitated.  
Herein, it appears Applicant intends to recite “…[t]he method of lcaim 2, wherein the emission properties comprise spectral emission properties, and wherein the spectral emission properties comprises one or more frequency bands used by the analytical instrument for analysis”
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-5, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Mendoza et al. (USPN 5,994,707), hereafter Mendoza.
Mendoza discloses a modular fiber optic fluorometer and method of use thereof (abstract).  With regards to claims 1-5, Mendoza discloses replacing the first replaceable light source module by a second replaceable light source module (given by the discussion to the modular flexibility provided to the fluorometer and its components being replaceable, which includes the light source module of an LED 25 coupled with a light guide 21 for delivering the emission therefrom and the LED driving circuit 52 as a principal component to an LED and as at least one memory device as in cl. 1), and wherein the emission properties of light of the first replaceable light source are mimicked by the replaced second replaceable light source, and such emission properties comprising spectral properties and one or more frequency bands used by the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendoza.
Mendoza has been discussed above.
If Mendoza is not taken as providing for replacing by a second light source module having substantially identical emission properties of light of that of first light source module, than such a modification would have been obvious.
Mendoza provides for replaceably fitting LEDs and it would have been obvious to one of ordinary skill in the art to utilize a likewise LED with substantially identical properties as the first in situations where the first LED has broken and a likewise and new LED is required for carrying out the previous assay that utilized the first LED.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wheeler et al. (USPN 5,669,703) and Hockstein (USPN 5,633,629) disclose retrofitting for LEDs in which LEDs replace older, and less energy-efficient incandescent lights, wherein the replacement LEDs mimic the old incandescent lights for similar properties.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEIL N TURK/Primary Examiner, Art Unit 1798